ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment file 1/26/22 wherein claims 1, 8, 9, 18, and 19 were amended; claims 2 and 3 were canceled; and claims 31-33 were added.
 	Note(s):  Claims 1 and 4-33 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 1/26/22 to the rejection of claims 1-9, 11-13, 15-19, and 30 made by the Examiner under 35 USC 102 and/or 112 have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Improper Markush Rejection
	I.	The improper Markush rejection over claim 9 is WITHDRAWN because the claim was amended to include a single species.  
II.	Claim 8 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of ligands set forth in claim 8 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  In claim 8, the ligands are of  Formula II    
    PNG
    media_image1.png
    66
    264
    media_image1.png
    Greyscale
.  The structure does not share a single structural similarity as Formula II lacks a common core.  Specifically, the dashed line represents either a saturated or unsaturated bond; X1, X2, and Z are independently any electron donating atom; A1 and A2 are independently a hydrocarbon moiety of 1-4 atoms; R1, R2, and R4 are independently hydrogen, alkyl, alkenyl, alkynyl, cycloalkyl, aryl, heteroaryl, heteroalicyclic, halo, hydroxy, alkoxy, aryloxy, thiohydroxy, thioalkoxy, thioaryloxy, sulfinyl, sulfonyl, sulfonate, sulfate, cyano, nitro, azide, phosphonyl, phosphinyl, carbonyl, thiocarbonyl, urea, thiourea , O-carbamyl, N-carbamyl, O-thiocarbamyl, N-thiocarbamyl, C-amido, N-amido, C-carboxy, O-carboxy, sulfonamido, guanyl, guanidinyl, hydrazine, hydrazide, thiohydrazide, and amino; or at least one of R1, R2, and R4 and at least one of A1 or A2 together form any 5- or 6-membered cyclic or any heterocyclic ring.
	It is duly noted that the ligands encompassed by Formula II do not contain a common core but comprise a wide variety of rings optionally containing one or more heteroatom and carbon atom combinations (linear/branched as well as substituted and unsubstituted all of which are optionally substituted with a heteroatom) that may be linked in various orientations, for example.  
            In the instant case, if it is asserted that the claims share a common utility, namely they are used for imaging and therapy in a subject, the genera of the various ligands do not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is probably consistent from one dye to the other is a carbon-carbon bond.  As a result, such a grouping would be repugnant to scientific classification because the carbon-carbon bond alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of rings optionally containing one or more heteroatom connected directly or indirectly to the carbon-carbon bond does not allow the genus to have an art recognized classification.  Hence, the Markush grouping is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the amended claims are directed to only one alternative which address the claims not having structural similarity.
	EXAMINER’S RESPONSE
	It is duly noted that claim 9 was amended to read on a single species.  Thus, the improper Markush rejection over claim 9 is WITHDRAWN.  However, Applicant’s argument regarding claim 8 is not persuasive for reasons of record and those set forth below.  In the improper Markush rejection is was set forth that that the structures do not share a single structural similarity.  A single structural similarity is not limited to the formulae being the same, but reads on the individual formula (e.g., Formula II) itself not have a single structural similarity (common core).  Specifically, Formula II has the formula 
    PNG
    media_image1.png
    66
    264
    media_image1.png
    Greyscale
.  There is no common core (single structural similarity) that is present for each of the species as the values of each variable results in different species lacking a specified core.  For example, the dashed line represents either a saturated or unsaturated bond; X1, X2, and Z are independently any electron donating atom; A1 and A2 are independently a hydrocarbon moiety of 1-4 atoms; R1, R2, and R4 are independently hydrogen, alkyl, alkenyl, alkynyl, cycloalkyl, aryl, heteroaryl, heteroalicyclic, halo, hydroxy, alkoxy, aryloxy, thiohydroxy, thioalkoxy, thioaryloxy, sulfinyl, sulfonyl, sulfonate, sulfate, cyano, nitro, azide, phosphonyl, phosphinyl, carbonyl, thiocarbonyl, urea, thiourea , O-carbamyl, N-carbamyl, O-thiocarbamyl, N-thiocarbamyl, C-amido, N-amido, C-carboxy, O-carboxy, sulfonamido, guanyl, guanidinyl, hydrazine, hydrazide, thiohydrazide, and amino; or at least one of R1, R2, and R4 and at least one of A1 or A2 together form any 5- or 6-membered cyclic or any heterocyclic ring.  Thus, the improper Markush rejection is still deemed proper for claim 8.

112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

Claims Not Further Limiting
All outstanding 112 fourth paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

102 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 11-13, 15, 17, 19, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (Advances in Molecular Imaging, 2011, Vol. 1, pages 1-11).
	Kumar et al disclose the evaluation of 64Cu-DOTA-Galectin3 peptide and 64Cu-CBTE2A-Galectin3 peptide wherein Galectin3 peptide is ANTPCGPYTHDCPVKR; DO3A is 1,4,7,10-tetraazacyclododecane-tetracetic acid; and CBTE2A is 4,11-bis(carboxymethyl)-1,4,8,11 tetraazabicyclo[6.6.2]hexadecane 4,11-diacetic acid.  The peptide conjugates were synthesized with a spacer Gly-Ser-Gly (GSG) (see entire document, especially, abstract; page 2, left column, first and second complete paragraphs; pages 2-3, bridging paragraph).  
	Thus, both Applicant and Kumar et al disclose complexes comprising a copper (II) ion coordinated to a ligand and a peptide as set forth in independent claim 1.  In addition, both Applicant and Kumar et al disclose a complex comprising a coordinated Cu(II) ion as set forth in independent claim 30.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that independent claim 1 reads on a complex which is coordinated to ta peptide as well as being coordinated to the recited ligand.  Also, it is asserted that an explanation of the cited prior art peptide, Galectin3, is not provided and how the claim meets read on independent claim 1.


EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  The interpretation of independent claim 1 (see excerpt below) is directed to a complex comprising a copper ion conjugated/coordinated to a ligand and peptide.  The phrase ‘the complex is capable of releasing…and forming a second complex….Ctr1’ does not further limit the components (copper ion, ligand, and peptide) of the complex for the following reasons.  The interpretation of independent claim 30 (see excerpt below) is a complex comprising a coordinated Cu(II) ion.  The phrase ‘the complex being capable of binding to…through said Ctr1’.
First, Applicant is respectfully reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).
	Second, according to MPEP 2112.01, products of identical chemical composition cannot have mutually exclusive properties.  In other words, a chemical composition and its properties are inseparable.  Therefore, if the prior art discloses an identical chemical structure (in the instant invention, the composition of the prior art and the instant invention have overlapping components), the properties Applicant discloses and/or claims are necessarily present.  Thus, the skilled artisan would recognize that if both Applicant and the prior art disclose overlapping components, then both Applicant’s complex and that of the cited prior art would behave the same (for example, copper ion would coordinate to the ligand and to the peptide for independent claim 1 and a Cu(II) ion for independent claim 30).  In addition, it is noted that both Applicant’s composition and that of the art are used for targeting and imaging purpose (see abstract of Kumar et al, Advances in Molecular Imaging, 2011, Vol. 1, pages 1-11).  Hence, the art rejection is still deemed proper.

Pending Claim 1

    PNG
    media_image2.png
    141
    583
    media_image2.png
    Greyscale


Pending Claim 30

    PNG
    media_image3.png
    89
    588
    media_image3.png
    Greyscale


CLAIM OBJECTIONS
Claims 4, 6, 8, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note(s):  The claims are only free of the prior art of record for the elected species only.  Applicant elected the species KSMAACAM (SEQ ID NO: 16) as the peptide of interest and imino-diacetic acid (IDA) as the ligand is acknowledged in the response filed 7/27/21.

WITHDRAWN CLAIMS
Claims 10, 14, 18, 20-29, and 31-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

CLARIFICATION OF THE RECORD
The following information is necessary in order for the record to be clear.  (1) Claim 18 is now withdrawn from consideration.  In the previously presented claims, claim 18  was directed to a complex of claim 1, not an aqueous solution that has the complex in it.  The scope of pending claim 18 is different from that which was presented earlier.
	(2) Claims 4 and 6 were inadvertently included in the 102 rejection because the document included the peptide spacer GSG.  The ‘S’ in the peptide spacer is serine, not sulfur.  Thus, the rejected claim listing was modified.

COMMENTS/NOTES
Applicant is respectfully reminded that it has been held that the recitation that an element is ‘capable of’ performing a function (see independent claims 1 and 30) is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).

Once again, Applicant’s election of Group I (claims 1-19 and 30) in the reply filed on 7/27/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Thus, the restriction requirement is still deemed proper and is made Final.
	Note(s):  Applicant election of the species KSMAACAM (SEQ ID NO:  16) as the peptide of interest and imino-diacetic acid (IDA) as the ligand is acknowledged in the response filed 7/27/21.  Claims 1, 4-7, 8, 9, 11-13, 15, 16, 17, 19, and 30 read on the elected species.
	Initially, Applicant’s elected species was searched.  However, since no prior art was found which could be used to reject the claim, the search was extended to the species set forth in Kumar et al (Advances in Molecular Imaging, 2011, Vol. 1, pages 1-11).  The search was not further extended because prior art was found which could be used to reject the claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        April 28, 2022